Citation Nr: 1713406	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  16-27 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction of the rating for residuals of prostate cancer, from 100 percent to 60 percent, effective May 1, 2016, was proper.


REPRESENTATION

Veteran represented by:	Stacey Clark, Attorney


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which decreased the rating for the Veteran's residuals of prostate cancer to 40 percent.

In a December 2015 rating decision, the RO proposed a decrease to 40 percent for the Veteran's service connected residuals of prostate cancer based on the results of a VA examination conducted earlier that month.  The Veteran submitted a statement, also in December 2015, disagreeing with the proposal and requesting a new VA examination. 

In an April 2016 rating decision, the RO increased the rating to 60 percent for the Veteran's residuals of prostate cancer based on the Veteran's December 2015 statement. 

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The Undersigned is granting the motion and advancing the appeal on the docket upon advanced age.  38 C.F.R. 20.900(c) ("advanced age" is defined as 75 or more years of age.)

The issue of entitlement to a total disability rating based on unemployability has been raised by the record in an October 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).





FINDINGS OF FACT

1.  A December 2015 rating decision proposed a reduction of the disability rating assigned for residuals of prostate cancer from 100 percent to 40 percent. 

2.  A February 2016 rating decision effectuated the proposed reduction of the disability rating for residuals of prostate cancer from 100 percent to 40 percent, effective May 1, 2016. 

3.  An April 2016 rating decision increased the disability rating for residuals of prostate cancer from 40 percent to 60 percent, effective May 1, 2016. 

4.  The 100 percent disability rating for prostate cancer had been in effect for less than five years. 

5.  With respect to the assigned disability rating reduction from 100 to 60 percent on May 1, 2016, an adequate reexamination indicated an improvement in the severity of the Veteran's service-connected prostate cancer, specifically that the Veteran's prostate cancer had entered remission and was manifested by voiding dysfunction requiring the change of absorbent materials up to six times per day. 


CONCLUSIONS OF LAW

1.  The RO complied with the procedural requirements under 38 C.F.R. § 3.105(e) for effectuating rating reductions.  38 C.F.R. § 3.105 (2016).

2.  The reduction of the disability rating for the Veteran's residuals of prostate cancer from 100 percent to 60 percent was proper and the criteria for the restoration of a 100 percent disability rating for prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Board notes that the issue on appeal stems from disagreement with 38 C.F.R. § 3.105(e) reductions and is not based upon a claim or application for benefits.  As discussed more fully below, the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  The Board concludes that all notification and due process requirements provided under 38 C.F.R. § 3.105(e) have been met.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Propriety of Reduction/Entitlement to Restoration 

Initially, the Board notes that where the reduction in rating of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  The appellant must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof, and given 60 days to present additional evidence to show that compensation payments should be continued at their present level.  The appellant must also be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

In this case, a December 2015 letter provided the Veteran with appropriate notice of a proposed reduction of his residuals of prostate cancer rating from 100 percent to 40 percent.  During the 60 day period, the Veteran submitted a statement requesting a new VA examination and noting that he had to change his depends up to six times per day.  In a February 2016 rating decision, the RO effectuated the proposed reduction, effective from May 1, 2016, noting that the Veteran had not submitted any evidence that the reduction should not be made.  The Veteran had been afforded a VA examination in December 2015, upon which the proposed reduction was based.  The RO issued another rating decision in April 2016, increasing the Veteran's rating to 60 percent for residuals of prostate cancer, effective May 1, 2016, based on his December 2015 statement.  A Statement of the Case was also issued in April 2016, noting that the Veteran was not entitled to a rating higher than 60 percent because the evidence did not show residual renal dysfunction and his prostate cancer was in remission. 

The Board agrees with the RO's determination that the Veteran's December 2015 statement did not amount to evidence that would warrant a rating higher than 60 percent.  Based upon these facts, the Board finds that the RO's reduction of the Veteran's prostate cancer rating was procedurally in accordance with the notice provisions under 38 C.F.R. § 3.105. 

Service connection for prostate cancer had been in effect since December 17, 2007, at which time a 100 percent disability rating was assigned pursuant to the rating criteria under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The 100 percent disability rating was previously reduced in January 2010 and restored in June 2014.  Given these facts, the 100 percent disability rating was in effect for less than five years before it was effectively reduced.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).

Regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c); 3.343(a).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 421. 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Diagnostic Code 7528 provides a 100 percent disability rating for malignant neoplasms of the genitourinary system (such as the Veteran's prostate cancer).  Subject to the same, the criteria provides that, following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination being performed every six months.  Any change in the assigned disability rating based upon such examinations are to be made subject to the provisions of 38 C.F.R. § 3.105(e).  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  Diagnostic Code 7528 instructs that if there has been no local reoccurrence or metastasis, the disability is to be rated based upon residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  In the June 2014 rating decision, the RO rated the Veteran's disability under Diagnostic Code 7527, which directs that prostate gland injuries, infections, hypertrophy and postoperative residuals be rated as voiding dysfunction or urinary tract infection, whichever is more predominant. 

Under the criteria for voiding dysfunction, disability requiring the use of absorbent materials which must be changed less than twice a day warrants a 20 percent disability rating.  A 40 percent disability rating is assigned for disabilities marked by the wearing of absorbent materials which must be changed two to four times per day.  A maximum schedular 60 percent disability rating is assigned for disabilities requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  

The evidence of record contains no evidence of renal dysfunction, and as a result, the Board will not analyze a potential evaluation under those criteria.  Additionally, the Board will not evaluate the criteria for urinary frequency, obstructed voiding, or urinary tract infection, as the schedular criteria do not provide for an evaluation in excess of the Veteran's current 60 percent disability rating.

Although the Veteran's disability rating was initially reduced to 40 percent, the Board will evaluate the legitimacy of the reduction based on the current 60 percent evaluation that has been assigned for the entire period in question.  The December 2015 proposed reduction was based, in part, on a December 2015 VA examination.  The examination noted that the Veteran underwent radical prostatectomy in 2007 and had resulting urinary incontinence and erectile dysfunction.  There was incontinence requiring the use of two to four pads per day.  There was no evidence of renal dysfunction.  There was no indication of cancer.  The diagnoses were prostate cancer status-post prostatectomy (inactive) and erectile dysfunction.

Given the December 2015 VA examination and contemporaneous VA treatment records, the Board concludes that an adequate examination was performed in December 2015 that showed improvement consistent with a reduction from 100 percent to 60 percent under the provisions of 38 C.F.R. § 3.344(c), under the criteria for voiding dysfunction. 

Review of subsequent medical evidence, including VA treatment records and VA examination in February 2017 do not reveal the recurrence of prostate cancer such as to warrant a 100 percent evaluation under Diagnostic Code 7528, or an increased evaluation under the criteria for Renal Dysfunction, the only applicable criteria with a schedular evaluation in excess of the currently assigned 60 percent.  38 C.F.R. § 4.115a.  The most recent February 2017 VA examination confirmed that the Veteran's prostate cancer was in remission and that there was no renal dysfunction.  His most recent PSA in August 2016 was 0.1. 

Private treatment records showed urinary incontinence, problems with erectile dysfunction and emptying his bladder.  The Veteran had to urinate every hour, getting up four times at night and wore three to four pads per day.  The urologist noted that PSA blood tests had been low since the start of cancer treatment.  Results of a CT examination performed in November 2016 revealed unremarkable adrenal glands and kidneys, without evidence of obstruction or suspicious mass.  In sum, there was no evidence showing renal dysfunction or the reappearance of cancer. 

Under the circumstances, the Board concludes that the RO's rating action to effectively reduce the Veteran's disability rating for prostate cancer from 100 percent to 60 percent, effective May 1, 2016, was proper as his prostate cancer is in remission.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.343 (a), 38 C.F.R. § 3.344(a) and (c).  Accordingly, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

The reduction of the rating for residuals of prostate cancer, from 100 percent to 60 percent, effective May 1, 2016, was proper. 



____________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


